Case 0:19-cv-62890-JMS Document 52 Entered on FLSD Docket 07/13/2020 Page 1 of 16



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 19-CV-62890-STRAUSS

  HOWARD MICHAEL CAPLAN,

         Plaintiff,
  v.

  REHABCLINICS (PTA) INC., et al.,

        Defendants.
  __________________________________/

                                               ORDER

         THIS MATTER came before the Court upon Plaintiff’s Verified Motion for Attorney’s

  Fees, Costs, Expert Witness Fees and Litigation Expenses (“Motion”) [DE 46]. The Court has

  reviewed the record and all of the filings in this case including the Motion and the Response [DE

  48] and Reply [DE 51] thereto. For the reasons discussed herein, the Motion [DE 46] will be

  GRANTED IN PART and DENIED IN PART.

                                          BACKGROUND

         Plaintiff brought this action under the Americans with Disabilities Act (“ADA”) on

  November 21, 2019, when he filed his Complaint. Both Defendants appeared in mid-December

  2019. Defendant Rehabclinics (PTA) Inc. (“Rehabclinics”) filed its Answer [DE 9] on December

  13, 2019, and Defendant Hallandale Partners 4 LLC (“Hallandale Partners”) filed its Corrected

  Answer [DE 16] on December 30, 2019.

         On January 10, 2020, Hallandale Partners filed its inspection report [DE 19]. In the weeks

  that followed, the parties engaged in settlement discussions. Ultimately, at a February 19, 2020

  settlement conference, the parties reached an agreement on all issues in this case with the exception

  of issues concerning attorneys’ fees and costs. Following the settlement conference, the parties
Case 0:19-cv-62890-JMS Document 52 Entered on FLSD Docket 07/13/2020 Page 2 of 16



  finalized their settlement, and, on April 3, 2020, they filed a Joint Motion for Approval of

  Settlement [DE 40], which the Court approved [DE 41].

         As reflected in the parties’ settlement agreement, “Hallandale Partners shall pay Plaintiff

  for the reasonable attorney’s fees, litigation expenses and costs incurred by Plaintiff’s counsel . . .

  and expert witness” [DE 40-1 at ¶ 2].         Moreover, in the Order Approving Settlement and

  Dismissing Case with Prejudice [DE 41], the Court found that Plaintiff is entitled to an award of

  reasonable attorneys’ fees, litigation expenses, and costs in accordance with the parties’ settlement

  agreement. In that Order, the Court also retained jurisdiction to rule upon the reasonableness of

  any fees and expenses sought if the parties could not reach an agreement on reasonableness.

         Although “Plaintiff’s entitlement to fees, expenses and costs [was] established” pursuant

  to the settlement agreement [DE 40-1 at ¶ 2] and the Court’s Order approving the parties’

  settlement [DE 41], the parties were unable to agree upon the reasonableness of such fees and

  expenses. Therefore, Plaintiff has filed the Motion [DE 46] to put the issue of reasonableness

  before the Court in accordance with the parties’ settlement agreement and the Court’s Order [DE

  41]. Pursuant to the Motion, Plaintiff seeks to recover $21,784.50 in attorneys’ fees and $3,517.67

  in litigation expenses and costs, for a total award of $25,302.17.

                                              ANALYSIS

         In ADA cases, courts “may allow the prevailing party, other than the United States, a

  reasonable attorney’s fee, including litigation expenses, and costs . . . .” 42 U.S.C. § 12205. As

  discussed above, the Court has already found, consistent with the parties’ agreement, that Plaintiff

  is entitled to recover reasonable attorneys’ fees, costs, and litigation expenses from Defendant

  Hallandale Partners.




                                                    2
Case 0:19-cv-62890-JMS Document 52 Entered on FLSD Docket 07/13/2020 Page 3 of 16



      I.      ATTORNEYS’ FEES

           When determining reasonable attorneys’ fees, courts begin by multiplying a reasonable

  hourly rate by the number of hours reasonably expended.               Norman v. Housing Auth. of

  Montgomery, 836 F.2d 1292, 1299 (11th Cir. 1988) (citing Hensley v. Eckerhart, 461 U.S. 424,

  433 (1983)). The result of that calculation is known as the lodestar, see id. at 1301-02, which is

  “strongly presumed to be reasonable.” Martinez v. Hernando Cnty. Sheriff's Office, 579 F. App’x

  710, 715 (11th Cir. 2014) (citations omitted).

           The party seeking an award of fees has the burden of documenting the hours incurred and

  the applicable hourly rates. Norman, 836 F.2d at 1303 (citing Hensley, 461 U.S. at 437). Fee

  applicants are required to exercise billing judgment and to exclude entries that are excessive,

  redundant, or otherwise unnecessary. Am. Civil Liberties Union v. Barnes, 168 F.3d 423, 428

  (11th Cir. 1999) (citing Hensley, 461 U.S. at 434). Entries for clerical or administrative tasks

  should also be excluded. See Ortega v. Berryhill, No. 16-24697-CIV, 2017 WL 6026701, at *2

  (S.D. Fla. Dec. 5, 2017) (“Purely clerical or secretarial tasks that require no legal skill or training,

  such as converting pleadings to PDF, faxing and mailing, updating lists and calendars, and filing

  or e-filing documents, should not be billed at a paralegal rate regardless of who performs them.”

  (citing Spegon v. Catholic Bishop of Chicago, 175 F.3d 544, 553 (7th Cir. 1999))).

           It is axiomatic that hours that are unreasonable to bill to one’s client are unreasonable to

  bill to an adversary, “irrespective of the skill, reputation or experience of counsel.” Barnes, 168

  F.3d at 428 (quoting Norman, 836 F.2d at 1301). If fee applicants fail to exercise billing judgment,

  courts must do it for them. Id. A court “is itself an expert on the question and may consider its

  own knowledge and experience concerning reasonable and proper fees and may form an




                                                     3
Case 0:19-cv-62890-JMS Document 52 Entered on FLSD Docket 07/13/2020 Page 4 of 16



  independent judgment either with or without the aid of witnesses as to value.” Norman, 836 F.2d

  at 1303 (citations omitted).

         A. Reasonable Hourly Rates

         Plaintiff requests that this Court find $420 to be a reasonable hourly rate for attorney

  Ronald Stern, $350 to be a reasonable hourly rate for attorney Ronnette Gleizer, and $125 to be a

  reasonable hourly rate for two paralegals (Lola Tivodar and Muminat Kerimova) employed by

  Plaintiff’s counsel. Hallandale Partners counters that Mr. Stern’s reasonable hourly rate is $250,

  that Ms. Gleizer’s reasonable hourly rate is $150, and that a reasonable hourly rate for the

  paralegals is no more than $36. Hallandale Partners’ counsel has submitted a declaration [DE 48-

  2] with his client’s Response [DE 48] stating that he is billing his time at an hourly rate of $300 in

  this case. His declaration also discloses his experience in this area of law. In the Response,

  Hallandale Partners notes that its counsel has more experience in this area than Plaintiff’s counsel.

         It is Plaintiff who has the burden of “supplying the court with specific and detailed evidence

  from which the court can determine the reasonable hourly rate.” Barnes, 168 F.3d at 427 (quoting

  Norman, 836 F.2d at 1303). “A reasonable hourly rate is ‘the prevailing market rate in the relevant

  legal community for similar services by lawyers of reasonably comparable skills, experience, and

  reputation.’” Id. at 436 (quoting Norman, 836 F.2d at 1299). “The general rule is that the ‘relevant

  market’ for purposes of determining the reasonable hourly rate for an attorney’s services is ‘the

  place where the case is filed.’” Id. at 437 (citing Cullens v. Georgia Dep’t. of Transp., 29 F.3d

  1489, 1494 (11th Cir.1994)).

         According to the Motion, Mr. Stern has been a member of the Florida Bar for fifteen (15)

  years, and Ms. Gleizer has been a member of the Florida Bar for nine (9) years. The Motion also




                                                    4
Case 0:19-cv-62890-JMS Document 52 Entered on FLSD Docket 07/13/2020 Page 5 of 16



  states the Mr. Stern and Mr. Gleizer have represented disabled plaintiffs in hundreds of ADA cases.

  The Court is well aware of their substantial experience in this area, particularly Mr. Stern.

         Less than a month ago, the undersigned issued a Report and Recommendation regarding a

  contested fee motion in another ADA case, where the plaintiff was represented by the same

  attorneys representing Plaintiff in this case. See Barberi v. Gascom, Inc., No. 19-cv-62016, 2020

  U.S. Dist. LEXIS 112702 (S.D. Fla. June 25, 2020). 1 In Gascom, the undersigned found $410 to

  be a reasonable hourly rate for Mr. Stern (Mr. Stern voluntarily reduced his rate from $420 to

  $410), $325 to be a reasonable hourly rate for Ms. Gleizer (Ms. Gleizer’s rate was voluntarily

  reduced from $350 to $325, though the undersigned noted that her pre-reduced rate of $350 would

  not have been reasonable), and $95 to be a reasonable hourly rate for Plaintiff’s counsel’s

  paralegals.

         In this case, based on the Court’s own knowledge regarding reasonable hourly rates in this

  community and the Court’s consideration of applicable law, and given Mr. Stern’s background,

  experience, and qualifications, the Court finds that $420 is a reasonable hourly rate for Mr. Stern.

  As the undersigned noted in Gascom, in recent years, other judges in this district have

  overwhelmingly found $420 to be a reasonable hourly rate for Mr. Stern. Several of the cases in

  which other judges found $420 to be reasonable for Mr. Stern are referenced in the Motion. See

  DE 46 at pp. 7-8. 2 Additionally, the undersigned would have found $420 per hour to be reasonable


  1 The District Court has not entered a ruling concerning the undersigned’s Report and
  Recommendation in that case as the parties notified the Court that they agreed with, and complied
  with, the undersigned’s Report and Recommendation prior to the expiration of the objection
  period. See Gascom, No. 19-cv-62016, at DE 59 (S.D. Fla. July 9, 2020).
  2While the fee applications were uncontested in several cases, some were contested. In any event,
  even in the uncontested matters, the court was still obligated to ensure the reasonableness of the
  hourly rates. See Caplan v. 101 Vapor & Smoke, LLC, No. 18-cv-23049-KMM, 2019 U.S. Dist.
  LEXIS 142994, at *12 (S.D. Fla. Aug. 21, 2019), report and recommendation adopted, No. 18-
  cv-23049, at DE 39 (S.D. Fla. Sept. 16, 2019) (“The Court rejects Defendants’ argument that cases
                                                   5
Case 0:19-cv-62890-JMS Document 52 Entered on FLSD Docket 07/13/2020 Page 6 of 16



  for Mr. Stern in Gascom had he not voluntarily reduced his rate to $410 in that case. Regardless,

  in light of the fact that numerous judges in this district have found $420 per hour to be reasonable

  for Mr. Stern in similar cases, Hallandale Partners’ arguments to the contrary are unavailing. For

  the same reason, the mere fact that Hallandale Partners’ counsel is charging a lower rate in this

  matter does not justify lowering Mr. Stern’s reasonable hourly rate.

         With respect to Ms. Gleizer, during the last couple years, other judges in this district have

  found hourly rates ranging from $250 to $350 to be reasonable for her. See, e.g., Barberi v. Miami

  Auto Experts, Inc., No. 17-cv-21218, 2018 U.S. Dist. LEXIS 43568, at *8 (S.D. Fla. Mar. 15,

  2018), report and recommendation adopted, No. 17-cv-21218, (S.D. Fla. Mar. 30, 2018) (finding

  $295 to be a reasonable hourly rate for Ms. Gleizer). While the undersigned finds the $350 rate

  Plaintiff requests for Ms. Gleizer to be slightly excessive, the $150 rate that Hallandale Partners

  espouses is grossly low in this district. Ultimately, the Court finds that $325 is a reasonable hourly

  rate for Ms. Gleizer based on its own knowledge regarding reasonable hourly rates in this

  community and its consideration of applicable law, and given Ms. Gleizer’s background,

  experience, and qualifications. This rate, of course, is within the range that other judges in this

  district have found to be reasonable for Ms. Gleizer in recent years.

         As to the paralegal rates, the Court cannot find that $125 per hour is reasonable because

  the Motion provides no information regarding the paralegals’ experience or qualifications as

  required by Local Rule 7.3(a)(5)(A). The same issue has previously resulted in similar reductions

  to Plaintiff’s counsel’s paralegals’ rates. See Gascom, 2020 U.S. Dist. LEXIS 112702, at *8; 101



  awarding Mr. Stern a $420.00 hourly rate are distinguishable because they involved default
  judgments where the defendants did not dispute the requested hourly rate. Although Defendants
  are correct that most of the cases cited were uncontested, those courts, nevertheless, had an
  obligation to review and determine whether Mr. Stern’s hourly rate was reasonable.” (citations
  omitted)).
                                                    6
Case 0:19-cv-62890-JMS Document 52 Entered on FLSD Docket 07/13/2020 Page 7 of 16



  Vapor & Smoke, 2019 U.S. Dist. LEXIS 142994, at *14. While a reasonable hourly rate in this

  district for some paralegals may be below $100, and a reasonable hourly rate for others may be

  closer to $200, the Court simply does not have sufficient information to find that the paralegals’

  rates in this case should exceed $100. Therefore, as in Gascom and 101 Vapor & Smoke, the

  paralegals’ rates will be reduced to $95 per hour. The $36 rate sought by Hallandale Partners is

  far too low; it is even low for a brand-new paralegal with no experience and limited qualifications.

         B. Hours Reasonably Expended

         Plaintiff seeks to recover attorneys’ fees for 43.1 hours of Mr. Stern’s time, 8.2 hours of

  Ms. Gleizer’s time, and 6.5 hours of paralegal time (1.5 hours for Ms. Tivodar and 5.0 hours for

  Ms. Kerimova). The Court has carefully reviewed, line-by-line, the time records submitted by

  Plaintiff’s attorneys [DE 46-1] and Hallandale Partners’ Rebuttal to those entries [DE 48-3], and

  the Court has considered the parties’ arguments. As discussed herein, the hours billed must be

  reduced because the time entries evidence numerous instances in which Plaintiff’s counsel failed

  to exercise proper billing judgment. Among other issues, several entries reflect excessive time

  and several others relate to clerical, secretarial, and administrative tasks.

         Hallandale Partners raises several arguments in its Response [DE 48]. It argues that the

  Court’s efforts to curb attorney fee abuse were thwarted and that Plaintiff’s counsel made

  unreasonable fee demands during settlement discussions by demanding fees in excess of those

  incurred at the time. Hallandale Partners also notes that its attorney’s fees are significantly less

  than the amount of fees claimed by Plaintiff. In addition, it argues that the Court should consider

  reducing Plaintiff’s attorneys’ fees because Plaintiff failed to provide pre-suit notice.

         The foregoing arguments ultimately seem to be aimed at contending that Plaintiff’s counsel

  unnecessarily and unreasonably caused the attorneys’ fees in this case to be much greater than they



                                                     7
Case 0:19-cv-62890-JMS Document 52 Entered on FLSD Docket 07/13/2020 Page 8 of 16



  should have been. While the attorneys’ fees in this case are certainly excessive, the Court is

  reducing them for the reasons discussed below.

         In any event, the Court does not find that Plaintiff’s counsel prolonged this case to increase

  attorneys’ fees. After all, the case was settled at a settlement conference 2 months after counsel

  for Hallandale Partners appeared, 1.5 months after Hallandale Partners filed its Answer, and about

  1 month after the parties began engaging in settlement discussions. While the parties probably

  should have been able to reach a settlement a few weeks sooner, it appears that the primary reason

  they did not is because Plaintiff’s counsel and Hallandale Partners’ counsel are unable to

  communicate with each other like professionals (the unprofessional, unnecessary shots they take

  at each other in the Motion, Response, and Reply confirm this). That aside, the fact that the parties

  probably should have settled a few weeks earlier does not justify reducing the hours reasonably

  expended by Plaintiff’s counsel, nor does the mere fact that Plaintiff did not provide pre-suit notice,

  which is not required. 3 See Ass’n of Disabled Ams. v. Neptune Designs, Inc., 469 F.3d 1357, 1360



  3  The Court considered whether an evidentiary hearing was necessary regarding Hallandale
  Partners’ contention that Plaintiff’s counsel improperly caused excess litigation and fees and/or
  regarding Hallandale Partners’ pre-suit notice argument. Because the parties settled relatively
  quickly, but only with the undersigned’s assistance at a settlement conference (because of the
  attorneys’ inability to effectively communicate with each other), the undersigned does not find that
  it is necessary to hold an evidentiary hearing. Moreover, it is also unnecessary to hold an
  evidentiary hearing because, significantly, no party has expressly requested an evidentiary hearing.
  See Thompson v. Pharmacy Corp. of Am., 334 F.3d 1242, 1245-46 (11th Cir. 2003) (“A hearing
  on the fee issue is required ‘where an evidentiary hearing was requested, where there were disputes
  of fact, and where the written record was not sufficiently clear to allow the trial court to resolve
  the disputes of fact . . . .’ An evidentiary hearing is unnecessary for issues about which the district
  court possesses sufficient expertise: ‘Such matters might include the reasonableness of the fee, the
  reasonableness of the hours and the significance of [the] outcome.’ Because Ms. Munson has
  indicated no place in the record where she unequivocally requested an evidentiary hearing on the
  fee issue, Ms. Munson failed to meet the first prerequisite for obtaining a hearing (that she plainly
  request one in the first place). In addition, the issues that Ms. Munson would have raised at an
  evidentiary hearing were within the district court’s expertise to decide without further evidence or
  argument beyond the written submissions.” (internal citations omitted)). Moreover, the Court
  reiterates that all excessive time is being excluded, as detailed below.
                                                    8
Case 0:19-cv-62890-JMS Document 52 Entered on FLSD Docket 07/13/2020 Page 9 of 16



  (11th Cir. 2006) (“We stress that pre-suit notice is not required to commence suit under the ADA

  and that lack of pre-suit notice does not compel a reduction of the requested fee award.”).

         With respect to the specific hours billed, Hallandale Partners argues that Plaintiff’s counsel

  included descriptions that are too vague, improperly billed 0.1 hours for numerous tasks that took

  seconds, improperly billed for too many phone calls with Plaintiff (under the specific facts and

  circumstances of this case), improperly billed for travel time, improperly billed for secretarial and

  clerical tasks, and billed excessive hours for recycled and boilerplate pleadings used in other cases.

  Ultimately, Hallandale Partners seeks a reduction of 90% of the hours billed. All of the foregoing

  arguments, and Plaintiff’s reply to those arguments, have been taken into account in making the

  reductions that are set forth below. While Defendant is correct that the hours billed are highly

  excessive, an across-the-board reduction of 90% is far too drastic. In addition, Defendant argues

  that the results obtained in this case also warrant a reduction. However, the Court does not find

  that the presumptively reasonable lodestar figure should be reduced based on the results obtained.

  It is worth noting (again) that the parties voluntarily reached a resolution at a settlement conference

  only 2 months after Hallandale Partners’ counsel appeared in this case and, ultimately, Plaintiff

  obtained a significant amount of the relief he sought in this case including an agreement on

  entitlement to reasonable fees and expenses.

             1. Ronald Stern, Esq.

         The Court finds that 20.9 of Mr. Stern’s 43.1 hours are reasonable. However, the remaining

  22.2 hours billed by Mr. Stern are not reasonable for the reasons discussed herein. The substantial

  majority of Mr. Stern’s time entries contain excessive time that the Court has excluded. The Court

  also deducted 0.1 hours from a vague entry for 0.2 hours (review consent), and the Court deducted

  0.4 hours for duplication. The only entries of Mr. Stern that have not been excluded or reduced in



                                                    9
Case 0:19-cv-62890-JMS Document 52 Entered on FLSD Docket 07/13/2020 Page 10 of 16



   any manner are his very first entry for 0.6 hours (communication with client regarding problems

   at property), his entry for 0.8 hours for reviewing DE 19 and the exhibits thereto, his January 23,

   2020 entry for 0.7 hours for preparing a status report, his 3-hour entry for attending the settlement

   conference, his entry for 0.3 hours for reviewing DE 36 and the exhibits thereto, and a handful of

   entries for 0.1 hours.

           While the Court has carefully scrutinized each individual time entry to determine the

   reasonable number of hours expended by Mr. Stern, it would be inefficient to list out every single

   entry from which the Court has deducted time in this Order given the large number of entries.

   However, the Court will discuss several types of examples. 4

           First, although Mr. Stern has substantial experience litigating Title III ADA cases (which

   is why the Court has found $420 to be a reasonable hourly rate for Mr. Stern), and although the

   same routine orders are entered in many of these cases (see, e.g., DE 5 & DE 8), Mr. Stern

   frequently bills more than 0.1 hours to review these short routine orders. Even attorneys with less

   experience in this area should not be billing more than 0.1 hours to review most of those orders.

   Second, Mr. Stern also frequently bills more than 0.1 hours to review short paperless orders, many

   of which require mere seconds to read. Anything above 0.1 hours to review such paperless orders

   is grossly excessive and concerning.

           Third, Mr. Stern recycles the same cookie-cutter forms for many routine filings; yet, he has

   billed excessive time for many such filings. While the forms obviously require some changes and

   additions from one case to the next, and while Mr. Stern is certainly entitled to bill for time spent

   making any changes and additions, it is clear – from the Court’s review of the filings in this case



   4 The Court expects these examples will provide guidance to counsel in submitting future fee
   applications. Needless to say, the same billing judgment issues and excessive time entries should
   not appear in future fee applications.
                                                    10
Case 0:19-cv-62890-JMS Document 52 Entered on FLSD Docket 07/13/2020 Page 11 of 16



   and the Court’s review of substantially similar filings in prior cases – that the time billed here is

   excessive.

          Fourth, the amount of hours billed for client communications is excessive. If this were the

   only case in which counsel represented this particular Plaintiff, the hours billed for client

   communications would not be excessive. But counsel has represented, and currently represents,

   Plaintiff in numerous cases. Moreover, all issues other than fees and costs were resolved at the

   settlement conference less than 3 months after this case was filed.

          Fifth, there are several entries for communications with a process server. Absent serious

   service obstacles or issues (such as when a defendant evades service or files a motion related to

   the sufficiency of service), however, there should generally be no need for attorneys to have to

   communicate with process servers. Instead, in most cases, communications with process servers

   should be with secretarial staff.

          Sixth, the Court finds it patently excessive that Mr. Stern has billed a separate 0.1 for every

   single email (both sent and received) with opposing counsel on days where they exchanged

   multiple emails. The Court understands that attorneys typically bill in increments of 0.1, and the

   Court recognizes that it is reasonable to bill 0.1 for a 30-second email (if that is the only email

   being sent to someone on a particular day). The Court also recognizes that it is reasonable to bill

   0.1 for short separate emails (0.1 per email) sent to separate people on the same day (even if both

   emails relate to the same case). In addition, the Court recognizes that it is reasonable to bill more

   than 0.1 for emails if they take longer than that to compose – while rare, it is not inconceivable

   that a single lengthy, detailed email could take an hour to compose, and such time may be

   reasonable depending on the facts and circumstances (and the description provided).




                                                    11
Case 0:19-cv-62890-JMS Document 52 Entered on FLSD Docket 07/13/2020 Page 12 of 16



          What’s not reasonable, though, is to bill 0.1 for every one of the 25 emails that Mr. Stern

   sent to or received from opposing counsel on January 24, 2020, when there is no indication that it

   actually took 2.5 hours to compose and review those emails. The descriptions for those emails

   provide no such indication because the descriptions say nothing more than email to/from opposing

   counsel. Tellingly, defense counsel only billed a total of 0.4 hours for all of the emails exchanged

   between counsel on January 24, 2020. While billing 0.1 hours for an individual, isolated email

   may be a common, and reasonable, practice, at some point, counsel has the responsibility to look

   at his billing holistically and exercise billing judgment. Furthermore, while Plaintiff’s counsel’s

   January 24, 2020 time entries contain the most 0.1 entries for individual emails to and from the

   same person, they are not the only examples of such egregious overbilling.

          Again, the foregoing examples are not exhaustive. However, the Court reiterates that it

   has carefully reviewed every single time entry and both parties’ comments and arguments

   regarding those time entries. Ultimately, in determining that Mr. Stern reasonably expended 20.9

   hours of time, the Court deducted a total of 22.2 hours, representing all of the hours where Mr.

   Stern failed to exercise proper billing judgment (with most of those hours being deducted as

   excessive).

             2. Ronnette Gleizer, Esq.

          With respect to Ms. Gleizer, only 3.2 of her 8.2 hours are reasonable. Like Mr. Stern, Ms.

   Gleizer inexplicably billed 0.1 hours for every email she sent to, or received from, the same

   attorney (opposing counsel) on the same day, without providing any indication that the emails with

   opposing counsel in a given day collectively took the total amount of time that was billed. Several

   other entries are also excessive. In addition, some of her entries are vague and a couple entries




                                                   12
Case 0:19-cv-62890-JMS Document 52 Entered on FLSD Docket 07/13/2020 Page 13 of 16



   contain time that is duplicative of Mr. Stern’s time. 5 For instance, Ms. Gleizer’s March 16, 2020

   time entry stating “review consent” is vague, and Mr. Stern had an identical time entry (for less

   time) twelve days earlier. Finally, the Court has deducted limited clerical time from Ms. Gleizer’s

   entries (e.g., “File Motion; Order to Judge”).

              3. Paralegal Hours

           Of the 1.5 hours billed for Ms. Tivodar, only 0.4 hours are reasonable. That time was

   incurred in connection with her first two entries (review of county tax records, review of Sunbiz

   records). While a total of 0.6 hours is sought for those two entries, that is somewhat excessive in

   light of the limited description provided.       The remaining hours billed for Ms. Tivodar are

   unreasonable because they pertain to clerical or administrative tasks (e.g., file creation, mailing)

   or are excessive and/or vague.

           As to Ms. Kerimova, only 0.6 of her 5.0 hours are reasonable. Her reasonable hours include

   0.1 hours for a call to chambers and 0.5 hours for emails that she sent (0.2 hours have been

   deducted for excessive time related to emails).        However, the substantial majority of Ms.

   Kerimova’s hours relate to filing court documents and other clerical tasks that are unreasonable to

   bill to a client or adversary.

           C. Lodestar

           Based upon the Court’s findings above, the lodestar figure is $9,913.00. This includes

   $8,778.00 for Mr. Stern’s time (20.9 hours * $420), $1,040.00 for Ms. Gleizer’s time (3.2 hours *

   $325), $38.00 for Ms. Tivodar’s time (0.4 hours * $95), and $57.00 for Ms. Kerimova’s time (0.6




   5For the few entries that reveal duplication, the Court did not fully exclude such entries for both
   Mr. Stern and Ms. Gleizer.
                                                     13
Case 0:19-cv-62890-JMS Document 52 Entered on FLSD Docket 07/13/2020 Page 14 of 16



   hours * $95). As indicated above, the Court finds the lodestar figure to be reasonable in this matter

   and finds that no further reductions are warranted.

       II.      COSTS AND LITIGATON EXPENSES

             Plaintiff seeks an award of $3,517.67 in costs and litigation expenses. The foregoing sum

   includes the $400 filing fee, two $35 charges for service of process, $1.92 for postage, $4 in

   PACER costs, $41.75 for printing, $2,500 for the fee charged by Plaintiff’s expert for work already

   performed, and a $500 re-inspection fee for Plaintiff’s expert for a future re-inspection. Hallandale

   Partners argues that Plaintiff is not entitled to recover any of the costs or litigation expenses sought

   other than the $400 filing fee and the $70 in service fees (for service of process on the two

   defendants). The Court agrees that those two expenses are reasonable and recoverable as taxable

   costs under 28 U.S.C. § 1920.

             As to the $1.92 postage expense and the $4 in PACER costs, such expenses are not taxable

   under § 1920. Nonetheless, as this is an ADA case, and because the postage and pacer expenses

   are minimal, the Court will award them. See Access 4-All, Inc. v. Shoppes on 18th St., Inc., No.

   08-61691, 2009 WL 10690913, at *6 (S.D. Fla. Oct. 28, 2009) (noting that “some courts permit a

   party to be reimbursed for postage in an ADA case [if] such costs [are] specifically identified”

   (citation omitted)). However, the Court finds that Plaintiff is not entitled to recover the $41.75 in

   printing costs because Plaintiff has failed to demonstrate that they were for anything other than the

   convenience of counsel. In fact, it appears that Plaintiff’s counsel printed virtually every filing in

   this case including items such as a notice of appearance and other items for which nobody (client

   or opposing party) should be billed for printing.

             That leaves the expert fees of $2,500 and $500. “A prevailing ADA plaintiff may recover

   expert fees as a litigation expense.” Hansen v. Deercreek Plaza, LLC, 420 F. Supp. 2d 1346, 1353



                                                       14
Case 0:19-cv-62890-JMS Document 52 Entered on FLSD Docket 07/13/2020 Page 15 of 16



   (S.D. Fla. 2006) (citing Lovell v. Chandler, 303 F.3d 1039, 1058 (9th Cir. 2002)). Moreover, the

   parties already agreed that Plaintiff is entitled to recover litigation expenses including a reasonable

   fee for Plaintiff’s expert, Jon Kronillis [see DE 40-1 at ¶ 2]. Thus, Hallandale Partners’ argument

   that Plaintiff is not entitled to recover any expert fees is meritless. However, the Court agrees that

   Plaintiff has failed to establish the reasonableness of the expert fees it seeks.

           In support of Plaintiff’s request for his expert’s fees, Plaintiff has submitted a declaration

   (dated May 11, 2020) from the expert, along with the expert’s CV and preliminary inspection

   report (dated October 30, 2019) [DE 46-3]. Plaintiff has also submitted an invoice from the expert

   for the $2,500 fee [DE 46-4]. In the declaration, the expert states that he charged a flat fee and

   generally describes the services he was retained to perform. As reflected in the declaration, the

   expert estimates that he spent approximately 10-12 hours on this case. The expert’s invoice also

   generally describes the work performed, but it does not specify how much time was spent on each

   task listed therein.

           Ultimately, the information provided justifies an award of some expert fee. However, it

   does not establish the reasonableness of the $2,500 fee. The only information provided regarding

   the hours expended is the unallocated estimate of 10-12 hours in the declaration, a declaration that

   is dated 6.5 months after the date of the inspection report. Under the circumstances, the estimate

   is unreliable. However, in light of the general descriptions provided in the declaration and invoice,

   it appears that half of the $2,500 fee is reasonable (the Court simply cannot determine whether

   more than half of the fee is reasonable). Accordingly, the Court will award $1,250 of the $2,500

   fee. In similar circumstances, at least one other judge in this district has awarded half of Mr.

   Kronillis’s fee. See Caplan v. Vaval, 2019 U.S. Dist. LEXIS 144891, at *11-12 (S.D. Fla. Feb.

   28, 2019). With respect to the $500 re-inspection fee, the lack of information also prevents the



                                                     15
Case 0:19-cv-62890-JMS Document 52 Entered on FLSD Docket 07/13/2020 Page 16 of 16



   Court from determining whether it is reasonable. However, it seems reasonable for a re-inspection

   to warrant a $250 fee. Accordingly, as in Vaval, the Court will award $250 for the re-inspection.

          Based upon the foregoing, Plaintiff is entitled to recover reasonable costs and litigation

   expenses in the amount of $1,975.92.

                                           CONCLUSION

          For the reasons discussed above, the Motion [DE 46] is GRANTED IN PART and

   DENIED IN PART. Plaintiff is awarded reasonable attorneys’ fees in the amount of $9,913.00,

   and costs and litigation expenses in the amount of $1,975.92, for a total award of $11,888.92

   against Defendant Hallandale Partners 4 LLC.

          DONE AND ORDERED in Fort Lauderdale, Florida on this 13th day of July 2020.




                                                  16
